DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/11/22.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered and addressed below.  
The applicant argues that, with regards to independent claims 1 and 15, neither Deer, Kaula or Skolnick, “teach [using] the patient’s external controller to prompt the patient to seek an additional prescription from the physician,” (p 7). The applicant argues that Deer’s disclosure of “providing a stimulation holiday by turning off the system does not involve requiring the patient to follow up with the physician to get a prescription for further stimulation,” (p 7), as “the system could turn off/on without physician/patient involvement, or the patient could simply abstain from stimulation and resume…of their own accord,” (p 7). The applicant concludes that Deer does not suggest the patient being “prompted to seek a further prescription from the physician,” (p 8). 
	Without necessarily acceding to the applicant’s arguments, the examiner has modified the rejection in light of an additional reference, Errico, in view of which the applicant’s arguments are now largely moot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Errico (US 20140330336 A1), and further in view of Kaula (US 20160361543 A1) and Kim (US20170128725A1).

Regarding claims 1 and 15, Errico discloses a method of providing a prescribed amount of stimulation (physician prescribed doses [0114]) to a patient using a stimulator device (stimulator [0114]) and an external controller (phone [0114]) configured to control the stimulator device the method comprising:
Errico discloses receiving at the external controller (“mobile phone,” [0114]) a prescription from a clinician for stimulation (physician-prescribed “therapy doses,” [0114]), wherein the prescription quantifies a prescribed amount of stimulation that can be provided before an additional prescription is required for further stimulation (physician-authorized, “order[ing of] more therapy doses,” [0114]), using the external controller (“phone” [0114]) to instruct the implantable stimulator device to provide stimulation (“stimulator,” can deliver the additionally authorized therapy doses [0114]), 
tracking the provided stimulation to determine an amount of provided stimulation, determining a difference between the prescribed amount of stimulation (authorized therapy doses [0114]) and the amount of provided stimulation (remaining therapy doses [0114]), wherein the difference indicates the amount of stimulation remaining on the prescription, using the external controller to provide an indication prompting the patient to seek a further prescription (software interface allowing the patient to order more therapy doses [0114]) from the clinician when there is no stimulation remaining on the prescription (patient requests physician authorization of additional stimulation [0114]).  
Errico does not disclose wherein the device is implantable; however, Kaula, which discloses stimulation treatment and thus exists in the applicant’s field of endeavor, discloses a method of providing stimulation to a patient using an implantable stimulator device that is implantable in the patient (IPG 60). Kim, which also discloses a stimulation device and thus exists in the applicant’s field of endeavor, further details the advantages of implantable stimulation devices (stating that, "selective stimulation of neural tissue without stimulation of surrounding tissue," provides advantages over non- "selective stimulation," [0085]; stating an example in which, “selectively stimulat[ion] includes providing a stimulation energy that stimulates sensory nerves without stimulating motor nerves,” [0024] or “preferentially stimulates myelinated over unmyelinated fibers” [0027]; that is, implantable stimulation devices can be far more selective about stimulation targets than non-implantable stimulation devices, allowing for more precisely modulated therapy). It would be obvious to one of ordinary skill in the art to incorporate the software of Errico into the implantable device of Kaula, particularly in view of Kim’s teachings. 
Additionally, as Errico discloses, unregulated administration of stimulation can result in “risks and difficulties,” including something akin to stimulation tolerance, even if said stimulation is surface-level (for example, [0024] discloses that, despite its numerous advantages, “self-stimulation presents certain risks and difficulties relating to safety and efficacy,”; [0026] discloses that it is desirable, “to assure that the patient is receiving exactly the prescribed stimulation dose in each stimulation session,”; and discloses that, “accumulated stimulation effectiveness may [diminish] and saturate [at a certain value],” ] [0027]). Thus, implantable stimulation, being closer and more targeted to nerves than surface-level stimulation, would be similarly, if not more prone than surface-level stimulation to the “risks and difficulties” that could result from unregulated administration of stimulation, including “diminishing stimulation effectiveness.” It would be further obvious that an implantable device would also benefit from Errico’s software, which limits stimulation doses in order to meet a goal common to implantable and non-implantable devices, i.e. reducing the “risks and difficulties” associated with unregulated stimulation, and employing physician authorization of doses to help enforce appropriate use of stimulation therapy over time. 

Regarding claim 2, Errico discloses wherein the prescribed amount of stimulation is based on a total amount of actively delivered charge to be delivered to the patient (prescribed number of doses comprise a total amount charge actively delivered over a total amount of time [0181; 0114]).  

Regarding claim 3, Errico discloses wherein the prescribed amount of stimulation is based on a total amount of time that stimulation is to be provided to the patient (prescribed number of doses comprise a total amount charge actively delivered over a total amount of time [0181; 0114]).    

Regarding claim 4, Errico discloses wherein the prescribed amount of stimulation is based on a total number of boluses of stimulation to be delivered to the patient (prescribed number of doses, or boluses, comprise a total amount charge actively delivered over a total amount of time [0181; 0114]).   

Regarding claim 5, Errico discloses wherein each bolus of stimulation comprises a specified duration during which stimulation is to be delivered to the patient (boluses of specified duration [0181; 0114]).   

Regarding claim 6, Errico discloses wherein each bolus of stimulation comprises an amount of actively driven charge to be delivered to the patient (a single bolus comprises an amount of charge actively delivered [0181; 0114]).    
  
Regarding claim 7, Errico discloses, wherein prompting the patient to seek a further prescription from the clinician comprises displaying the indication on a user interface of the external controller (software interface of phone prompts the patient to order more therapy doses from the clinician [0114]).  

Regarding claim 8, Errico discloses wherein prompting the patient to seek a further prescription from the clinician comprises sending a message to a remote location (order more therapy doses from the clinician over the internet [0114]).  

Regarding claim 9, Errico discloses comprising displaying an indication of the difference (software interface of phone indicates that no remaining doses are left [0114]).  

Regarding claim 10, Errico discloses wherein the steps of tracking the provided stimulation, and determining a difference between the prescribed amount of stimulation and the amount of provided stimulation are performed by the stimulator device (stimulator and/or phone software tracks remaining authorized doses [0114]; Kaula discloses wherein the stimulator is implantable, see rejection of claim 1).  

Regarding claim 11, Errico discloses wherein the steps of tracking the provided stimulation, and determining a difference between the prescribed amount of stimulation and the amount of provided stimulation are performed by the external controller (stimulator and/or phone software tracks remaining authorized doses [0114]).  

Regarding claims 12 and 20, Kaula discloses further comprising using an external power supply to provide RF power to the implantable stimulator device to provide stimulation (coil portion 202 [0056]). It would be obvious to one of ordinary skill in the art to incorporate the power supply disclosed by Kaula into the device of Errico such that battery life may be prolonged, and the patient’s window of independently administering stimulation treatment is increased. 

Regarding claim 13, Errico discloses wherein the external power supply is part of the external controller (IPG charging module 256 [0057]; see rejection of claim 12). 

Regarding claim 14, Errico discloses wherein the external power supply is separate from the external controller (mobile phone). While this is not explicitly stated, it would be obvious to one of ordinary skill in the art that a mobile phone would be separate from the external power supply in order to reduce the bulk of the device (see [0064] for support for this motivation). Further see MPEP § 2144.04(V)(C), which states wherein making parts separable, such as this external power supply and external controller, is obvious and not a patentable advance, particularly when the feature does not have demonstrable criticality. Further see rejection of claim 12. 
 
Regarding claim 18, Errico discloses further comprising a clinician programmer configured to: determine the prescription for stimulation (internet-connected device enabling physician authorization [0114]), and transmit the prescription for stimulation to either the implantable stimulator device (Kaula discloses an implantable stimulation device, see rejection of independent claims 1 and 15) or the external controller (via the internet to the stimulator/phone).  

Regarding claim 19, Errico discloses wherein determining the prescription for stimulation comprises: receiving a stimulation program comprising one or more parameters of a stimulation waveform (selection of suitable waveform, along with suitable parameters of the waveform [0038]), receiving one or more inputs indicating an amount of stimulation to be provided to the patient (stimulation constituting dose(s) [0114; 0181]) and calculating the prescription for stimulation based on the stimulation program and the one or more inputs (physician authorized dosage [0114]).  

Regarding claim 21, Errico discloses wherein the prescribed amount of stimulation is based on a total amount of actively delivered charge to be delivered to the patient (prescribed number of doses comprise a total amount charge actively delivered over a total amount of time [0181; 0114]).      

Regarding claim 22, Errico discloses wherein the prescribed amount of stimulation is based on a total amount of time that stimulation is to be provided to the patient (prescribed number of doses comprise a total amount charge actively delivered over a total amount of time [0181; 0114]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F from 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792